Citation Nr: 1738375	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Mack Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1977 and September 1979 to September 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a June 2015 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim.  However, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  It appears that there are several outstanding VA treatment records in this case and the Board must ensure that all of those identified records have been obtained or that all efforts to obtain those records have been made such that further efforts to obtain those identified records would be futile.  

During his October 2014 hearing, the Veteran stated that he had back surgery, twice.  His first surgery was performed at the Fayetteville, Arkansas VA Medical Center and the second was in Fort Dix, New Jersey.  Additionally, during the Veteran's May 2016 VA examination, the examiner noted that the Veteran had a surgical scar just left of his lumbar area that "may be a surgical scar." 

While VA previously indicated that Fort Dix records from 1989 to February 16, 2009 were not available, no formal finding of unavailability was placed in the claims file.  The Board is unable to find that all efforts to obtain the identified Fort Dix VA Medical Center records have been made and further efforts would be futile.

If any additional relevant records are associated with the record, the claims file should be provided to an appropriate VA examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Fayetteville, Arkansas VAMC and Fort Dix hospital since the Veteran's discharge from service and associate those documents with the claims file. 

If those records are unavailable and further efforts to obtain records from this facility for any time period since the Veteran's discharge from service would be futile, such should be noted in a Formal Finding of Unavailability and associated with the claims file; the Veteran should be so notified of the unavailability of any records for any time period.  The Formal Finding must be as specific as possible for any period of time for which records have been deemed unavailable.

2.  Ask the Veteran to identify any private treatment records that he may have had for his low back disability which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  If additional relevant records are associated with the claims folder, the AOJ must forward the claims folder to the VA examiner who performed the May 2016 VA examination.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran. 

Based on the review of the record, and in light of any newly obtained treatment records, the examiner should provide an opinion as to whether the Veteran's low back disability at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of back symptoms.  The examiner should explain the medical basis for the conclusions reached.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for low back disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




